        CASE 0:18-cv-03025-JNE-ECW Doc. 189 Filed 03/10/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

ELEANOR and ROCCO CIOFOLETTI, and
LARRY STOSPAL on behalf of themselves
and all others similarly situated,

                            Plaintiffs,

       v.                                         Civil Action No.: 18-cv-03025-JNE-ECW
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, SHURWEST LLC and
MINNESOTA MUTUAL COMPANIES, INC.,

                            Defendants.


        MEET AND CONFER STATEMENT ON MOTION TO COMPEL

       Pursuant to Local Rule 7.1(a) and Federal Rule of Civil Procedure 37(a)(1), the

undersigned counsel, representing Defendant Shurwest, LLC (“Shurwest”) in the above-

captioned action, hereby certifies that he conferred with counsel for Plaintiffs on multiple

occasions, including by email on January 28, 2021, February 4, 2021, and February 8,

2021, requesting that Plaintiffs’ counsel provide verifications to Plaintiffs’ interrogatory

responses. No verifications have been received, and Shurwest’s Motion to Compel is

therefore presented to the Court for determination as an opposed motion.




Meet and Confer Statement on Motion to Compel – Page 1
       CASE 0:18-cv-03025-JNE-ECW Doc. 189 Filed 03/10/21 Page 2 of 2




Dated: March 10, 2021              Respectfully submitted,

                                    /s/ Jason M. Hopkins
                                     Brooke D. Anthony (#0387559)
                                     Philip J. Kaplan (#0389351)
                                     ANTHONY OSTLUND
                                     BAER & LOUWAGIE P.A.
                                     3600 Wells Fargo Center
                                     90 South Seventh Street
                                     Minneapolis, Minnesota 55402
                                     Tel: (612) 349-6969
                                     Fax: (612) 349-6996
                                     Email: banthony@anthonyostlund.com
                                             pkaplan@anthonyostlund.com

                                     and

                                     Jason S. Lewis
                                     (Texas No. 24007551 pro hac vice)
                                     Jason M. Hopkins
                                     (Texas No. 24059969 pro hac vice)
                                     DLA PIPER LLP (US)
                                     1900 N. Pearl St., Ste. 2200
                                     Dallas, Texas 75201
                                     Tel: (214) 743-4500
                                     Fax: (214) 743-4545
                                     Email: jason.lewis@dlapiper.com
                                             jason.hopkins@dlapiper.com

                                     Attorneys for Defendant Shurwest, LLC




Meet and Confer Statement on Motion to Compel – Page 2
